SUMMARY ORDER
Defendant Irakli Janashvili appeals from an amended judgment of conviction, entered on February 3, 2006, after he was found guilty, following a jury trial, of one count of attempted extortion, in violation of 18 U.S.C. § 1951, and three counts of wire fraud, in violation of 18 U.S.C. § 1343, and sentenced to 41 months’ imprisonment. We assume the parties’ familiarity with the facts, the issues on appeal and the procedural history.
Janashvili’s sole argument on appeal is that the evidence presented at trial was insufficient to support his conviction. “A defendant challenging the sufficiency of trial evidence bears a heavy burden, and the reviewing court must view the evidence presented in the light most favorable to the government, and draw all reasonable inferences in its favor.” United States v. Giovanelli, 464 F.3d 346, 349 (2d Cir.2006) (internal citations, alterations, and quotation marks omitted). Under this standard, “we will affirm the jury verdict unless ‘no rational trier of fact could have found all of the elements of the crime beyond a reasonable doubt.’ ” Id. (quoting United States v. Schwarz, 283 F.3d 76, 105 (2d Cir.2002)).
We conclude, upon a careful review of the record, that Janashvili’s challenge to the sufficiency of the evidence against him is without merit. Janashvili essentially argues that the jury improperly credited the testimony of his cousin, Raphael Yakoby, in reaching the decision to convict him. But we have made clear that “the credibility of witnesses is the province of the jury and we simply cannot replace the jury’s credibility determinations with our own.” United States v. Khan, 53 F.3d 507, 514 (2d Cir.1995). Here, when viewed in its totality and when construed in favor of the Government, there was ample evidence supporting Janashvili’s conviction on all counts.
We have reviewed all of Janashvili’s remaining arguments and concluded they are without merit. For the foregoing reasons, *443the judgment of the District Court is hereby AFFIRMED.